Opinion issued June 26, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00407-CR
____________

ANDRE ALI JONES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause No. 835752 



MEMORANDUM  OPINION
	Appellant, Andre Ali Jones, pleaded guilty to possession of less than one
gram of cocaine, and the trial court deferred adjudication of guilt for two years.  The
State subsequently filed a motion to adjudicate guilt, to which appellant pleaded true
to three of its four allegations and not true to the other.  The trial court found
appellant guilty of possession of cocaine and sentenced him to confinement in state
jail for one year.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.--Houston [1st Dist.] 1992, pet. ref'd).
	The brief states that a copy was delivered to appellant, whom counsel
advised by letter of his right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  Appellant
received a copy of the appellate record on January 15, 2003.  Since that date, we have
granted two motions for extension of time to file the pro se brief.  Appellant's brief
was most recently due on May 20, 2003.  Thirty days have passed, and appellant has
not filed a pro se brief.  We have carefully reviewed the record and counsel's brief. 
We find no reversible error in the record, and agree that the appeal is wholly
frivolous.
	We affirm the judgment. (1)
	All other pending motions are denied as moot. 
PER CURIAM

Panel consists of Justices Hedges, Nuchia, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel still has a duty to inform appellant of the result of this appeal and also
to inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).